DETAILED ACTION
This Office Action is in response to Applicants Request for Continued Examination received on December 01, 2020.  Claim(s) 1-18 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the applicants amendments to claim 1, 10, and 18 on in the response on 12/01/2020.

Claim Objections
Claim 18 is objected to because of the following informalities: The language of claim 18 includes “A computer program product having non-volatile memory therein, carrying computer executable instructions stored thereon”.  The grammatical formatting of the statement are such that one presumes that the instructions are stored in the non-volatile memory, however it’s not clear what is actually carrying the executable instructions.  As it’s not positively recited it could be some other memory which holds said instructions.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 10 and product Claim 18.  Claim 1 recites the limitations of (abstract concepts highlighted in italics, additional elements highlighted in bold);
receiving, at a cloud server connected to a network, student population data, historical data, and target data from one or more data sources, wherein the student population data comprises information associated with biographic parameters, the historical data comprises information associated with historical parameters of the university, and the target data comprises information associated with target data parameters of the university; 
compiling, by the cloud server, the student population data and the historical data to create a master database, wherein the master database comprises a plurality of master database parameters; 
automating, at the cloud server, one or more steps for determining an optimal grant allocation using one or more machine learning models, wherein the one or more machine learning models are trained, fine-tuned, and evaluated based on the plurality of sets of master database parameters, wherein the one or more steps comprise;
performing, by the cloud server, data preparation of the received student population data and historical data, wherein the data preparation comprises automatically eliminating errors and reducing data dimensions; 
receiving, at the cloud server, inquiry request data relating to university admission, wherein the inquiry request data includes a web page downloaded from a server; 
determining, by the cloud server, an inquiry score for each inquiry request based on a first set of master database parameters, wherein the inquiry score indicates a propensity to apply to the university; 
determining, by the cloud server, an admit score and an admit rank for each applicant based on a second set of master database parameters of each applicant, wherein the admit score indicates a likelihood that the applicant will be accepted by the university; 
determining, by the cloud server, a set of applicants for admission based on the admit scores and the admit rank; 
predicting, by the cloud server, threshold levels for allocation of grants and a success index for each of the set of applicants based on at least the target data and a third set of master database parameters, wherein the success index indicates the likelihood of an applicant enrolling for a grant amount; 
predicting, by the cloud server, an enrollment score and an enrollment rank based on a fifth set of master database parameters for each of the set of applicants, wherein the enrollment score and the predictive rank indicate a propensity of enrollment; 
displaying, via a graphical user interface, a dynamic simulation of the grant allocation as a function of target data parameters, wherein the dynamic simulation includes a first range of values for allocation of grants for each applicant; 
displaying one or more graphical user interface options to select new target data values, wherein the new target data values are changed using a sliding operation;
receiving, at the cloud server, new target data as feedback wherein the new target data is used for predicting new threshold levels and dynamically changing the grant allocation, and wherein the new target data is received based on an authentication of a user; and 
displaying, via the graphical user interface, the dynamic simulation indicative of a second range of values for allocation of grants for each of the applications based on the new target data in real-time.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Customized grant allocation recommendations recites concepts performed in the human mind.  But for the “at a cloud server connected to a network” and “graphical user interface (GUI)” language, the claim encompasses a user collecting information and considering grant money allocation for a prospective student.  The mere nominal recitation of a generic cloud server, network, and display does not take the claim limitation out of the mental processes grouping.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a cloud server, a network, and a graphical user interface (GUI) (Claim 1) one or more processing units and a memory unit (claim 10) and/or a computer program product having non-volatile memory, carrying computer executable instructions stored thereon (Claim 18). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 10, and 18 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0053] about implantation using general purpose or special purpose computing devices [the system 102 may be a computing system including, but not limited to, one or more processing units 202, user interface 204, memory unit 206, network port 208, hard disk/drive 210, and/or other subsystems 212.] and MPEP 2106.05(f) where ep 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-9 and 11-17 further define the abstract idea that is present in their respective independent claims 1, 10, and 18 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-9 and 11-17 are directed to an abstract idea.  Thus, the claims 1-18 are not patent-eligible.

Additionally, while the claims have been grouped under Mental Processes section of abstract ideas as the primary indicator the claimed subject matter also relates to both Mathematical Concepts and Certain Methods of Organizing Human Activity.  Relating to Mathematical concepts the recommendation of grant money is based on a collection of data which is processed.  The determinations for this process are based on mathematical formulas or equations and are a further result of mathematical calculations.  Also the machine learning model is trained once and then does not further learn beyond that and therefore fictions an algorithm.  The specification further supports the Mathematical Concepts in this regard where the machine learning algorithm are linear algorithms such as linear regression, logistical regression, support vector machine, naïve Bayes, k-nearest neighbors, random forest, ect. (par. 0074).  These known algorithms are rooted in mathematical concepts and equations.  Therefore, this secondary grouping of abstract ideas applies to the claimed subject matter.

Further, the claims also can be grouped under Certain Methods of Organizing Human Activity as the claimed subject matter relates to both fundamental economic practice with respect to higher education enrolment and managing personal behavior or relationships as a student’s relationship with a 

Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive.  The Applicants arguments (remarks pages 15-20) argue that the currently amended claims are eligible under 35 U.S.C. § 101 based on the Alice eligibility test.  The Examiner disagrees as the claims is directed to data collection, processing and displaying a result.  The claims are not eligible and do not include significantly more than the judicial exception.  It is noted that the Applicants did not respond to the objection of claim 18.
 
The Applicant argues (remarks pages 15-16) that the claim is not directed to an abstract idea as the implementation is for dynamically variable grant allocation recommendations via a graphical user interface (GUI).  Specifically the applicant highlights several elements of the claim (remarks page 16) with respect to the claims.  The first is the receiving data sets from one or more data sources connected over one or more networks.  The second is wherein an inquiry request data includes a web page downloaded from a server.  This data collection being done over a network is not persuasive as it highlights multiple elements that the courts have recognized as well understood, routine, and conventional functions when merely claimed in a generic manner (2106.05(d) II. i. receiving or transmitting data over a network [Symantic]).  And as activities the courts have found to be insignificant extra solution activities (0216.05 (g) (3) Selecting a particular data source or type of data to be manipulated: iii. Selecting information, based on types of information and availability of information [in a power-grid environment], for collection, analysis, and display [Electric Power Group, LLC v. Alstom S.A.]).  
Additionally on page 16, the applicant highlights automating one or more steps of gran allocation optimization using one or more machine learning models which are trained, tuned, and evaluated based on a set of parameters.  This argument is not persuasive for several reasons.  First, the claimed machine leaning model is at most an algorithm, which after it was trained and evaluated, does not further learn any more based on the data which is being processed through it.  The model seems to be purely a computer Requiring the use of software to tailor information and provide it to the user on a generic computer Intellectual Ventures I LLC v. Capital One Bank (USA)].  Therefore, the use of a model or algorithm does not appear to be more than the use of software to tailor information using a generic computer device is not more than mere instructions to apply the exception.  

On page 17, the applicant additionally highlights displaying on one or more graphical user interfaces the option to select new target data values, wherein the target data is changed using a sliding operation, and the new target data as feedback for predicting a new threshold level.  The applicant also discusses the dynamically changing of grant allocations, based on target data by a user, and displaying a range of results for recommended grant allocations.  The Examiner does not find the limitation and corresponding argument persuasive as adjusting and displaying the overall numbers is recognized as a computer function with well-understood, routing, and conventional function when they are claimed in a merely generic matter or as insignificant extra solution activity.  In this instance adjusting a target value is no more than a WRC computer function claimed in a merely generic matter [MPEP 2106.05(d) II. ii. Performing repetitive calculations, Flook (recomputing or readjusting alarm values).  Providing a new target value is similar to adjusting a limit value and having the computer recompute the outputs based on the new target.  Further, the system is set up to display a recommendation for a range of values.  A recommendation amounts to a suggestion or option and does not have to be followed in part or at all. 

The Applicants continue (remarks page 17-18) that the claims are not abstract becase the recite an implementation for providing accurate recommendations and dynamic simulations in real time.  

Also on page 18 of the remarks, the Applicant asserts that the method includes automating a number of steps in the system and the dynamic simulation of the grant allocation is passed on predicted threshold levels and displayed on an interactive GUI which uses a slider object for user inputs.  The Applicant argues that “the user may provide new target data values via the GUI options as a feedback to the machine learning process. The Examiner disagrees with the argument because the machine learning is not actually receiving the feedback.  The user input is adjusting the range or numbers to be recomputed by the system.  This is not feedback to the machine learning process but manual feedback into the system.  The algorithm used to process the data is not changing.  The machine learning is not further learning or improving beyond the initial training and evaluation datasets.  Once the algorithm is executed it proceeds to use the same sequence of steps each time.  There is no feedback, update, or improvement which would suggest or provide a different outcome for each subsequent iteration of the model (algorithm).  For this reason, the feedback is not seen as improving the model/ algorithm but more of an update to the displayed output using a repetitive calculation. 

Applicants also argue (remarks page 18) that because of the automated steps (such as data preparation, score determination, predicted thresholds, and enrollment propensity) using machine learning models the automated steps and the dynamic changes using a GUI involve changes to a 
Additionally, the use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to performed, rather than function solely as an obvious mechanism for permitting a solution to be achieve more quickly, i.e. through the utilization of a computer for performing calculations. SiRF Tech., Inc.

OIP Technologies, Inc., v. Amazon.com, Inc., says relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (from PTAB)

	The Applicants arguments (remarks page 18-19) argue that the claims do not recite mathematical concepts as there is no formula or equation recited in the claims.  This is correct however the strict limiting of formulas present in the claims is problematic in that claims can be directed to mathematical concepts in one or more way without including a formula or equation being present in the actual claims.  

	The Applicants also argue (remarks page 19) that the system involves a technical process for accurate efficient recommendations that produces a technical effect and technical contribution.  The Examiner does not find this to be persuasive for the following reasons.  First, as stated above there are decision which have explicitly stated that increasing efficiency by use of computer does not leaningfully limit the otherwise abstract idea (SiRF Tech).  And using a computer to perform routine tasks more quickly and accurately is insufficient to render claims eligible (PTAB decision).  The Examiner does not find the invention to be a technical solution to a technical problem but more of a solution to a business problem.  The use of a computer as part of the invention does not make it a technical solution. 

	The Applicant further argues (remarks page 19) that the claims are not abstract based on the addition of a machine learning model based method steps.  The Examiner is not persuaded by this argument.  As stated above, the machine learning model is a model or algorithm which once set does not further improve and is executed and remains the same.  There is not learning step involved in the system where the machine is actually performing any learning, update or feedback, which improves the results of the system and outputs a different result or improved result for each iteration of the model.  The argument that the user feedback improves the machine leaning is no persuasive as it doesn’t actually effect the machine learning but allows the user to modify the input data.  The model/ algorithm recalculates the data based on the user input.  This feedback is not actually effecting the model itself just the resulting data calculations. 

	Lastly, the Applicant’s arguments (remarks pages 19-20) include that the claims provide inventive concepts for improving grant allocations based on the machine learning providing more accurate 
	The Examiner does not agree because using a computer to improve accuracy and efficiency has been determined to not be sufficient to add meaningful limitations to the otherwise abstract ideas.  Further, the Examiner does not find the improvement in storage as the storage is not physically being improved and the reduction of data to use less storage space is not indicative of improvement to a memory.  Also, the Examiner does not find the alleged improvement to the functioning of a computer as stated by the Applicant (remarks page 20).  The computer itself is not improved and us being used a s tool to execute the specific instruction to perform the abstract idea.  

In summary, the amendments to the claims and the corresponding arguments are not persuasive and do not overcome the rejection under 35 U.S.C. § 101.  The rejection stands and the claims are not in condition for allowance as alleged by the Applicant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        2/10/2021